IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


IN THE MATTER OF: CONDEMNATION     : No. 48 WAL 2017
BY THE REDEVELOPMENT AUTHORITY     :
OF FAYETTE COUNTY OF CERTAIN       :
LAND IN BROWNSVILLE BOROUGH,       : Petition for Allowance of Appeal from
FAYETTE COUNTY, PENNSYLVANIA,      : the Order of the Commonwealth Court
BEING PROPERTY OF: ALPHA           :
FINANCIAL MORTGAGE, INC., ITS      :
SUCCESSORS ASSIGNS, OR ANY         :
OTHER PERSON OR ENTITY FOUND       :
TO HAVE INTEREST IN THE PROPERTY   :
                                   :
                                   :
          v.                       :
                                   :
                                   :
REDEVELOPMENT AUTHORITY OF         :
FAYETTE COUNTY                     :
                                   :
                                   :
PETITION OF: ALPHA FINANCIAL       :
MORTGAGE, INC.                     :

IN THE MATTER OF: CONDEMNATION     : No. 49 WAL 2017
BY THE REDEVELOPMENT AUTHORITY     :
OF FAYETTE COUNTY OF CERTAIN       :
LAND IN BROWNSVILLE BOROUGH,       : Petition for Allowance of Appeal from
FAYETTE COUNTY, PENNSYLVANIA,      : the Order of the Commonwealth Court
BEING PROPERTY OF: ERNEST E.       :
LIGGETT AND MARILYN KOSTIC         :
LIGGETT                            :
                                   :
                                   :
          v.                       :
                                   :
                                   :
REDEVELOPMENT AUTHORITY OF         :
FAYETTE COUNTY                     :
                                   :
                                   :
PETITION OF: ERNEST E. LIGGETT     :
AND MARILYN KOSTIC LIGGETT         :

IN THE MATTER OF: CONDEMNATION     : No. 50 WAL 2017
BY THE REDEVELOPMENT               :
AUTHORITY OF FAYETTE COUNTY OF           :
CERTAIN LAND IN BROWNSVILLE              : Petition for Allowance of Appeal from
BOROUGH, FAYETTE COUNTY,                 : the Order of the Commonwealth Court
PENNSYLVANIA, BEING PROPERTY             :
OF: BROWNSVILLE GROUP, LTD.              :
                                         :
                                         :
            v.                           :
                                         :
                                         :
REDEVELOPMENT AUTHORITY OF               :
FAYETTE COUNTY                           :
                                         :
                                         :
PETITION OF: BROWNSVILLE GROUP,          :
LTD.                                     :

IN THE MATTER OF: CONDEMNATION           : No. 51 WAL 2017
BY THE REDEVELOPMENT AUTHORITY           :
OF FAYETTE COUNTY OF CERTAIN             :
LAND IN BROWNSVILLE BOROUGH,             : Petition for Allowance of Appeal from
FAYETTE COUNTY, PENNSYLVANIA,            : the Order of the Commonwealth Court
BEING PROPERTY OF: MANOR                 :
INVESTMENTS, LTD.                        :
                                         :
                                         :
            v.                           :
                                         :
                                         :
REDEVELOPMENT AUTHORITY OF               :
FAYETTE COUNTY                           :
                                         :
                                         :
PETITION OF: ALPHA FINANCIAL             :
MORTGAGE, INC., ET AL.                   :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.




          [48 WAL 2017, 49 WAL 2017, 50 WAL 2017 and 51 WAL 2017] - 2